UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6497



GARY LONTELL DAVIS,

                                            Plaintiff - Appellant,

          versus


LESLIE G. MATTHEWS, Attorney at Law,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-265-2)


Submitted:   June 19, 1997                 Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary Lontell Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915(e)(2)(B)(i) (West Supp. 1997). We have reviewed

the record and the district court's opinion and find that this

appeal is frivolous. Accordingly, we deny Appellant's motion for
appointment of counsel and dismiss the appeal on the reasoning of

the district court. Davis v. Matthews, No. CA-97-265-2 (E.D. Va.
Mar. 24, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2